Fourth Court of Appeals
                                San Antonio, Texas
                                    September 24, 2021

                                   No. 04-20-00562-CV

                                   James D. SCUDDAY,
                                        Appellant

                                             v.

Austin KING, Tierra Linda Ranch Homeowners Association, Jerry Adams, Bob Dockey, Mary
             La France, Tammy Haney, Denise Chambers and Dimas Lopez,
                                     Appellees

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 14446
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                      ORDER

       Appellees’ second motion for extension of time to file their brief is GRANTED.
Appellees’ brief is due on or before October 14, 2021.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court